


110 HR 1175 : To amend the Reclamation Wastewater and

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1175
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to increase the ceiling on the Federal
		  share of the costs of phase I of the Orange County, California, Regional Water
		  Reclamation Project.
	
	
		1.Ceiling increase on federal
			 share of water reclamation projectSection 1631(d) of the Reclamation
			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)) is
			 amended—
			(1)in paragraph (1)
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)The Federal share of
				the costs of the project authorized by section 1624 shall not exceed the
				following:
						(A)$22,000,000 for
				fiscal year 2007.
						(B)$24,200,000 for
				fiscal year 2008.
						(C)$26,620,000 for
				fiscal year 2009.
						(D)$29,282,000 for
				fiscal year 2010.
						(E)$32,210,200 for
				fiscal year 2011.
						(F)$35,431,220 for
				fiscal year 2012.
						(G)$38,974,342 for
				fiscal year 2013.
						(H)$42,871,776 for
				fiscal year 2014.
						(I)$47,158,953 for
				fiscal year 2015.
						(J)$51,874,849 for
				fiscal year
				2016.
						.
			
	
		
			Passed the House of Representatives June 5,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
